                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   JOSE ARMANDO ALVARADO,          1:19-cv-21402-NLH

                Petitioner,        MEMORANDUM OPINION & ORDER

        v.


   THE UNITED STATES OF AMERICA,

                Respondent.


APPEARANCE:
Jose Armando Alvarado, 98944-004
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner pro se

HILLMAN, District Judge

     WHEREAS, Petitioner Jose Armando Alvarado has filed a

request for compassionate release under the First Step Act of

2018, docketed in this Court as a petition for writ of habeas

corpus under 28 U.S.C. § 2241, see ECF No. 1; and

     WHEREAS, Section 603 of the First Step Act amended 18

U.S.C. § 3582(c)(1)(A) to permit a court to modify a term of

imprisonment “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons to bring a motion on the defendant's

behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility”; and

     WHEREAS, Petitioner asserts he is 70 years old and

otherwise meets the requirements of the amended § 3582 and

applicable Bureau of Prisons’ Program Statements, see ECF No. 1

at 2; and

     WHEREAS, the Court having reviewed the motion and concluded

that as Petitioner is a requesting a modification of his term of

imprisonment under the amended 18 U.S.C. § 3582(c)(1)(A), the

motion would more appropriately be filed in his criminal case,

United States v. Alvarado, 1:12-cr-20059 (S.D. Fl.) (WJZ), for

consideration by the sentencing court;

     THEREFORE, IT IS on this   18th       day of December, 2019

     ORDERED that the Clerk shall transfer the motion to the

United States District Court for the Southern District of

Florida for filing in United States v. Alvarado, 1:12-cr-20059

(S.D. Fl.) (WJZ) as a motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A); and it is further

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail and close

this matter.


                                         s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.

                                 2
